Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayer (Pub No 20180076949).

Regarding claim 1 and 11 and 16,
 	Mayer teaches a method comprising: 
 	obtaining an indication of a time during which a network communication obtained from a first network node was processed by the first network node, and an indication of a propagation delay from a second network node to the first network node;  (interpreted as T1 represents the time the packet was sent relative to the internal time-base of Node A. The second node, upon receipt of the packet, generates time-stamp T2. T2 is a timestamp relative to the time-base of Node B indicative of the time of receipt of the initial message. The second node will then, when ready to send a reply message, will include with or within the reply message a third time-stamp (T3) representing the sending time of the reply message based on the time-base of Node B. The first node will time-stamp (T4) its reception of the reply message based on the internal time-base of Node A., see para [0033]).
(interpreted as T1 represents the time the packet was sent relative to the internal time-base of Node A. The second node, upon receipt of the packet, generates time-stamp T2. T2 is a timestamp relative to the time-base of Node B indicative of the time of receipt of the initial message. The second node will then, when ready to send a reply message, will include with or within the reply message a third time-stamp (T3) representing the sending time of the reply message based on the time-base of Node B. The first node will time-stamp (T4) its reception of the reply message based on the internal time-base of Node A., see para [0033]).
 	calculating a propagation delay from the first network node to the second network node based on the time during which the network communication was processed by the first network node and the time during which the network communication was processed by the second network node; (interpreted as Embodiments provide for a method and system which can determine the propagation delay in each of optical fibers 20, 30 as part of a method and system for synchronizing the two transceivers 10, 50, see para [0042])
 	determining a difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node; and (interpreted as The first offset adjustment depends on the difference in propagation delay between the first network element 740 and the second network element 720 (transceiver 10A) on the first optical fiber 30A and between the first network element 740 and the second NE 720 on the second optical fiber 20A, see para [0072])
 	compensating for the difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node. (interpreted as The first offset adjustment depends on the difference in propagation delay between the first network element 740 and the second network element 720 (transceiver 10A) on the first optical fiber 30A and between the first network element 740 and the second NE 720 on the second optical fiber 20A, see para [0072])


Regarding claim 4 and 14 and 19,
 	Mayer teaches the method of claim 1, further comprising: providing, to the first network node, an indication of the propagation delay from the first network node to the second network node (interpreted as In some embodiments the transceiver 10 transmits the calculated one-way propagation delay and its own clock in a message 309 to transceiver 50. This can used so that the second transceiver (e.g., the transceiver 50) can adjust its internal clock, see para [0048]).

Regarding claim 5 and 15 and 20,
 	Mayer teaches the method of claim 1, further comprising: providing, to the first network node, an indication of a time during which another network communication was processed by the second network node to enable the first network node to calculate the propagation delay from the second network node to the first network node. (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see para [0046]).


 	Mayer teaches the method of claim 1, wherein obtaining includes obtaining the network communication, wherein the network communication includes the indication of the time during which the network communication was processed by the first network node, and the indication of the propagation delay from the second network node to the first network node. (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see para [0046]).

Regarding claim 7,
 	Mayer teaches the method of claim 1, further comprising: obtaining an indication of a time during which another network communication obtained from the first network node was processed by the first network node; determining a time during which the other network communication was processed by the second network node; calculating an updated propagation delay from the first network node to the second network node based on the time during which the other network communication was processed by the first network node and the time during which the other network communication was processed by the second network node; determining a difference between the updated propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node; and compensating for the difference between the updated propagation delay from the first network node to the second network node, and the (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see para [0046]. Also see the first offset adjustment depends on the difference in propagation delay between the first network element 740 and the second network element 720 (transceiver 10A) on the first optical fiber 30A and between the first network element 740 and the second NE 720 on the second optical fiber 20A, see para [0072]. Also see Accordingly, some embodiments provide for mechanisms for updating the propagation delay, for ongoing use with symmetric network synchronizing protocols, see para [0054]. Also see update delay value, para [0073]).

Regarding claim 8,
 	Mayer teaches the method of claim 1, wherein the first network node includes a first local time of day and the second network node includes a second local time of day, and wherein the first local time of day and the second local time of day are aligned (interpreted as In some embodiments, the network element 100, which can be implemented as either a master or a slave, can maintain a time-base 94. The time-base may be a local time-base or one representing a global time-base such as, for example, Universal Time Coordinated (UTC), International Atomic time (TAI) or GPS time. In some embodiments, PTP messages can be multiplexed with other user data (not shown), see para [0061]).


Regarding claim 10,
 	Mayer teaches the method of claim 1, wherein compensating includes compensating for an asymmetry of lengths of a first optical fiber and of a second optical fiber between the first network node and the second network node, a load of a network of which the first network node and the second network node are a part, a design of the network, a temperature of the first optical fiber, or a temperature of the second optical fiber (interpreted as While the above description discusses methods and systems to determine differences in propagation delay due to different lengths of optical fiber (e.g., different lengths of fibers 21 and 31), there can be other causes of differing propagation delay. For example, optical systems can be affected by temperature, time, pressure and other factors which can change the value of the propagation delay from that calculated during initial set up, see para [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Pub No 20180076949) further in view of Harel (Pub No 20170289827).

Regarding claim 2 and 12 and 17,

 	Harel teaches determining includes determining that the propagation delay from the first network node to the second network node is less than the propagation delay from the second network node to the first network node; and compensating includes delaying the network communication in an egress buffer of the second network node for an amount of time substantially equal to the difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node. (interpreted as In a non-limiting example, if the first propagation delay (T.sub.TOTAL1) is greater than the second propagation delay (T.sub.TOTAL2), the controller 330 decreases the first delay (T.sub.DELAY1) and/or increases the second delay (T.sub.DELAY2) until the first propagation delay (T.sub.TOTAL1) and the second propagation delay (T.sub.TOTAL2) are equal. In contrast, if the first propagation delay (T.sub.TOTAL1) is less than the second propagation delay (T.sub.TOTAL2), the controller 330 increases the first delay (T.sub.DELAY1) and/or decreases the second delay (T.sub.DELAY2) until the first propagation delay (T.sub.TOTAL1) and the second propagation delay (T.sub.TOTAL2) are equal, see para [0054]).
	It would have been obvious to one of ordinary skill in the art to combine the correction system taught by Mayer with the delay change taught by Harel to fix the differences in propagation delay.



 	Mayer teaches method of claim 1, wherein: determining includes determining that the propagation delay from the first network node to the second network node is greater than the propagation delay from the second network node to the first network node; and compensating includes refraining from delaying the network communication in an egress buffer of the second network node. 
 	Harel teaches wherein: determining includes determining that the propagation delay from the first network node to the second network node is greater than the propagation delay from the second network node to the first network node; and compensating includes refraining from delaying the network communication in an egress buffer of the second network node (interpreted as In a non-limiting example, if the first propagation delay (T.sub.TOTAL1) is greater than the second propagation delay (T.sub.TOTAL2), the controller 330 decreases the first delay (T.sub.DELAY1) and/or increases the second delay (T.sub.DELAY2) until the first propagation delay (T.sub.TOTAL1) and the second propagation delay (T.sub.TOTAL2) are equal. In contrast, if the first propagation delay (T.sub.TOTAL1) is less than the second propagation delay (T.sub.TOTAL2), the controller 330 increases the first delay (T.sub.DELAY1) and/or decreases the second delay (T.sub.DELAY2) until the first propagation delay (T.sub.TOTAL1) and the second propagation delay (T.sub.TOTAL2) are equal, see para [0054]).
	It would have been obvious to one of ordinary skill in the art to combine the correction system taught by Mayer with the delay change taught by Harel to fix the differences in propagation delay.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Pub No 20180076949) further in view of Dai (Pub No 20160309491).

Regarding claim 9,

 	Dai teaches wherein the first network node and the second network node form at least part of a private line emulation network.(interpreted as private network (generally an optical fiber), see para [0113]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Mayer with the private network taught by Dai since it would have been a simple combination of using the optical fiber links for secure and private transmissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BAO G NGUYEN/Examiner, Art Unit 2461   
                                                                                                                                                                                                     /OMER S MIAN/Primary Examiner, Art Unit 2461